TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00017-CV



                          Texas Department of Public Safety, Appellant

                                                   v.

                                          G. B. E., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 12-1053-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                                            OPINION


                The Texas Department of Public Safety appeals an order of expunction in favor of

G.B.E. related to his arrest for driving while intoxicated. The primary legal issue presented in this

appeal is whether the current version of chapter 55 of the Texas Code of Criminal Procedure allows

a petitioner to obtain an expunction of records related to a charge that is dismissed, when that

dismissal is obtained in exchange for the petitioner’s plea of guilty or no contest to a different charge

arising out of the same arrest and for which he is ultimately convicted. See Tex. Code Crim. Proc.

arts. 55.01-06 (expunction of criminal records). Because we hold that chapter 55 does not permit

expunction in such circumstances, we will reverse en banc the trial court’s order and render judgment

denying the petition for expunction. See Tex. R. App. P. 41.2 (allowing appellate court to decide

to consider case en banc).
                                          BACKGROUND

                On August 25, 2000, G.B.E. was arrested and charged with the offense of driving

while intoxicated (DWI). The charge was later dismissed and re-filed in a new cause number as a

charge of reckless driving, a class B misdemeanor. G.B.E. pleaded no contest to the reckless driving

charge as re-filed. The trial court found G.B.E. guilty of reckless driving, sentenced him to 10 days

confinement, and assessed a fine of $200.

                On July 18, 2012, G.B.E. filed a petition to expunge all records related to the

DWI charge on the ground that the DWI charge had been dismissed. After a hearing on G.B.E.’s

petition, and over the opposition of the Texas Department of Public Safety, the trial court granted

the expunction. The Department then filed this appeal, challenging the trial court’s order. In what

is essentially one issue, the Department argues that G.B.E. failed to present sufficient evidence of

one of the statutory requirements for expunction.


                                    STANDARD OF REVIEW

                We review a trial court’s ruling on a petition for expunction under an abuse of

discretion standard. Heine v. Texas Dep’t of Pub. Safety, 92 S.W.3d 642, 646 (Tex. App.—Austin

2002, pet. denied). A trial court abuses its discretion when its decision is (1) arbitrary, unreasonable,

or without regard to guiding principles; or (2) without supporting evidence. Bocquet v. Herring,

972 S.W.2d 19, 21 (Tex. 1998). With regard to factual matters, we may not substitute our judgment

for that of the trial court unless it is clear from the record that the trial court could reach only one

decision. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). However, a trial




                                                   2
court has no discretion in determining what the law is; therefore, a failure by the trial court to

correctly analyze or apply the law will also constitute an abuse of discretion. Id.

               When reviewing a challenge to the legal sufficiency of the evidence, we review the

evidence in the light most favorable to the judgment, crediting favorable evidence if a reasonable

fact finder could and disregarding contrary evidence unless a reasonable fact finder could not.

City of Keller, 168 S.W.3d 802, 807 (Tex. 2005). We will sustain a legal sufficiency complaint if

the record reveals: (1) a complete absence of a vital fact; (2) the court is barred by rules of law or

evidence from giving weight to the only evidence offered to prove a vital fact; (3) the evidence

offered to prove a vital fact is no more than a mere scintilla; or (4) the evidence conclusively

establishes the opposite as a matter of law. See id. at 810.

               The Department’s issues on appeal implicate construction of the statute authorizing

expunction. Statutory construction is a question of law that appellate courts review de novo. City

of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008). When interpreting statutes, our primary

focus is to give effect to the legislature’s intent as expressed by the statutory language. Entergy

Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009). We consider the statute as a whole,

reading each word in context rather than in isolation, and unless a different definition is supplied

by the legislature, we assume the words chosen have their plain and ordinary meaning. See City

of Rockwall, 246 S.W.3d at 625-26. Where the statutory text is clear and unambiguous, it is

determinative of legislative intent, unless enforcing the plain meaning of the statute’s words would

produce an absurd result. Entergy Gulf States, 282 S.W.3d at 437.




                                                  3
                                             ANALYSIS


Expunction under Article 55.01 of the Texas Code of Criminal Procedure

               The remedy of expunction allows a person who has been arrested for the commission

of an offense to have all information about the arrest removed from the State’s records if he

meets the statutory requirements set out in chapter 55 of the Texas Code of Criminal Procedure. See

Tex. Code Crim. Proc. arts. 55.01-06; Texas Dep’t of Public Safety v. Nail, 305 S.W.3d 673, 674

(Tex. App.—Austin 2010, no pet.). Expunction is neither a constitutional nor a common-law right.

Travis Cnty. Dist. Attorney v. M.M., 354 S.W.3d 920, 923 (Tex. App.—Austin 2011, no pet.) (citing

Ex parte S.C., 305 S.W.3d 258, 260 (Tex. App.—Houston [14th Dist.] 2009, no pet.)). Rather, a

petitioner’s right to expunction is purely a matter of statutory privilege, and the petitioner bears the

burden of demonstrating that each of the required conditions has been met. Nail, 305 S.W.3d at 674;

Ex parte Wilson, 224 S.W.3d 860, 862 (Tex. App.—Texarkana 2007, no pet.). The trial court has

no power to extend equitable relief beyond the clear meaning of the expunction statute. M.M., 354
S.W.3d at 923 (citing Texas Dep’t of Pub. Safety v. J.H.J., 274 S.W.3d 803, 806 (Tex. App.—Houston

[14th Dist.] 2008, no pet.)).

               Article 55.01(a) governs a petitioner’s right to expunction and provides, in relevant

part, as follows:


       (a)     A person who has been placed under a custodial or noncustodial arrest for
               commission of either a felony or misdemeanor is entitled to have all records
               and files relating to the arrest expunged if:

               ...



                                                   4
        (2)      the person has been released and the charge, if any, has not resulted in a
                final conviction and is no longer pending and there was no court-ordered
                community supervision under Article 42.12 for the offense, unless the offense
                is a class C misdemeanor, provided that:

                (A)     regardless of whether any statute of limitations exists for the offense
                        and whether any limitations period for the offense has expired, an
                        indictment or information charging the person with the commission
                        of a misdemeanor offense . . .

                        (i)        has not been presented against the person at any time
                                   following the arrest . . .

                        . . . or

                        (ii)       if presented at any time following the arrest, was dismissed or
                                   quashed, and the court finds that the indictment or
                                   information was dismissed or quashed because the person
                                   completed a pretrial intervention program . . . [or] because the
                                   presentment had been made because of mistake, false
                                   information, or other similar reason indicating absence of
                                   probable cause at the time of the dismissal to believe the
                                   person committed the offense, or because the indictment or
                                   information was void; or

                (B)     prosecution of the person for the offense for which the person was
                        arrested is no longer possible because the limitations period has
                        expired.


Tex. Code Crim. Proc. art. 55.01 (emphasis added).

                To establish his entitlement to expunction based on dismissal under subarticle (a)(2),

G.B.E. was required to first prove that (1) he has been released; (2) the charge, if any, has not

resulted in a final conviction; (3) the charge, if any, is no longer pending; and (4) there was no court-

ordered community supervision under Article 42.12 of the Texas Code of Criminal Procedure for

the offense. See id. art. 55.01(a)(2). The Department does not dispute that G.B.E. has been released



                                                      5
or that there was no court-ordered supervision under article 42.12. Rather, the Department’s sole

contention on appeal is that the evidence is insufficient to support a finding that the charge “has not

resulted in a final conviction.”


Whether “the charge, if any, has not resulted in a final conviction” under Article 55.01(a)(2)

                In support of its argument, the Department contends that the phrase “the charge, if

any, has not resulted in a final conviction” under subarticle (a)(2) means that a petitioner must

demonstrate that his arrest did not result in a final conviction. Under the Department’s interpretation

of subarticle (a)(2), if a petitioner’s arrest leads to a final conviction, on any charge, then expunction

of the arrest records is unavailable. According to the Department, G.B.E. has failed, as a matter of

law, to demonstrate that this statutory condition has been satisfied because it is undisputed that

G.B.E.’s arrest resulted in a final conviction for reckless driving.

                In response to the Department’s arguments on appeal, G.B.E. asserts that the undisputed

evidence demonstrates that the DWI charge “has not resulted in a final conviction” because the DWI

charge was dismissed. In support of this argument, G.B.E. asserts that the legislature has enacted

a “charge-based” approach to expunction under the current version article 55.01, as opposed to an

“arrest-based” approach. In other words, G.B.E. asserts that offenses are divisible for purposes of

expunction under article 55.01, and a petitioner may expunge all records related to a specified

charge, even if another charge resulting from the same arrest would not be eligible for expunction.

Therefore, with regard to subarticle (a)(2) and the requirement that “the charge . . . did not result

in a final conviction,” G.B.E. reasons that expunction is available so long as the charge for which

expunction is sought did not result in a final conviction for that particular charged offense.

                                                    6
                In Travis County District Attorney v. M.M., this Court, sitting en banc, considered

this same charge-based argument under the former version of article 55.01. See 354 S.W.3d at

927-929. In that case, the petitioner, M.M., was arrested and charged with driving while intoxicated,

resisting arrest, and assault of a public servant. Id. at 922. Pursuant to a negotiated plea bargain,

prosecutors abandoned the DWI charge, and M.M. pleaded no contest to the resisting-arrest charge.

In addition, M.M. admitted guilt as to the assault charge and asked the trial court to take the admitted

offense into account in sentencing her for resisting arrest. See Tex. Penal Code § 12.45. M.M.

later sought expunction of the unadjudicated DWI and assault charges. After the trial court granted

M.M.’s petition for expunction, the Travis County District Attorney appealed.

                On review, we concluded that M.M. failed to satisfy the first requirement of

expunction under former subarticle (a)(2)(A) because former subarticle (a) and subarticle (a)(2)(A)

did not permit the expunction of individual charges.1 M.M., 354 S.W.3d at 924. In reaching this



       1
         Article 55.01 of the Texas Code of Criminal Procedure was mostly recently amended in
2011. See Act of May 25, 2011, 82d Leg., R.S., ch. 894, § 1, 2011 Tex. Sess. Law Serv. 2274, 2274-
75. Our decision in Travis County District Attorney v. M.M. was governed by the former version.
See 354 S.W.3d 920, 922 (Tex. App.—Austin 2011, no pet.); Act of May 28, 2003, 78th Leg., R.S.,
ch. 1236, § 1, 2003 Tex. Gen. Laws 3499, 3499-50 (“former article 55.01” or “former Tex. Code
Crim. Proc. art. 55.01”). Former subarticle (a)(2)(A) required a person seeking expunction based
on dismissal of charges, like G.B.E., to first demonstrate the following:

        [A]n indictment or information charging the person with commission of a felony has
        not been presented against the person for an offense arising out of the transaction for
        which the person was arrested or, if an indictment or information charging the person
        with commission of a felony was presented, the indictment or information has been
        dismissed or quashed . . . .”

Former Tex. Code Crim. Proc. article 55.01(a)(2)(A). While this requirement is still found in article
55.01(a)(2)(A), in substantially similar wording, it no longer represents a threshold requirement and
does not apply at all when expunction is sought under article 55.01(a)(2)(B). Compare Tex. Code
Crim. Proc. 55.01(a)(2) with former Tex. Code Crim. Proc. article 55.01(a)(2).

                                                   7
conclusion, we first pointed out (1) that the introductory language in former subarticle (a) provided

that a person, upon demonstrating the existence of certain conditions, “[was] entitled to have all

records and files related to the arrest expunged” and (2) that this arrest-based perspective was

consistent with former subarticle (a)(2), which stated that a person was disqualified from expunction

when a felony charge was presented “for an offense arising out of the transaction for which the

person was arrested.” Id. at 927-28; see former Tex. Code Crim. Proc. art. 55.01(a)(2). Further, we

explained that:


       [A]llowing a person to expunge individual charges when there is no suggestion that
       the arrest that resulted in the charges was wrongful would be contrary to a primary
       purpose of the expunction statute, which is to allow the record of a wrongful arrest
       to be expunged.


M.M., 354 S.W.3d at 928 (citing Harris Cnty. Dist. Attorney’s Office v. J.T.S., 807 S.W.2d 572, 574

(Tex. 1991)). Consistent with this primary purpose, we concluded that former subarticle (a)(2)(A)

“disqualifie[d] a person from expunction for all charges arising from the arrest if any felony

indictment was presented for any offense arising from the arrest.” Id. at 927.

                  This case presents a question of statutory construction similar to that presented in

M.M.—whether subarticle (a)(2) of the current version of article 55.01 permits the expunction of

records related to individual, unadjudicated charges. As previously discussed, the dispute in this

case centers on the phrase “the charge, if any, has not resulted in a final conviction,” as used in

subarticle (a)(2), with each party having presented opposing interpretations of the phrase. See

Tex. Code Crim. Proc. art. 55.01(a)(2). In Travis County Attorney v. J.S.H., 37 S.W.3d 163 (Tex.

App.—Austin 2001, no pet.), this Court analyzed this same language under the applicable version

                                                   8
of article 55.01 in order to determine whether arrest records related to an unadjudicated charge

under section 12.45 of the Texas Penal Code were subject to expunction. Specifically, this Court

considered whether an unadjudicated charge, considered in assessing punishment for another offense

pursuant to section 12.45, “resulted in a final conviction” under subarticle (a)(2)(B) of the version

of article 55.01 in effect at that time.2 J.S.H., 37 S.W.3d at 166. In a 2-1 decision, we held that it

did not. Id. In reaching this conclusion, we analyzed the phrase “final conviction” and whether

an unadjudicated offense under section 12.45, standing alone, constituted a “final conviction.” Id.

at 166-67. Without separately analyzing the phrase “resulted in,” we concluded that the phrase

“final conviction” (now found in subarticle (a)(2)) required that there be “an adjudication of guilt

of the offense charged.” Id. at 167 (emphasis added).

               Following J.S.H., we decided Texas Department of Public Safety v. Borhani,

No. 03-08-00142-CV, 2008 WL 4482676, at *4 (Tex. App.—Austin Oct. 3, 2008, no pet.) (mem.

op.). In Borhani, the petitioner sought expunction of records relating to his arrest and conviction

for which, following his plea of no contest, was reduced to a class C misdemeanor. Upon reviewing

the record, we concluded that the petitioner had not presented any evidence at the one-minute

hearing before the trial court to support the trial court’s expunction decision. Id. As in the case at




       2
          Under the version of article 55.01applicable to our decision in Travis County Attorney v.
J.S.H., 37 S.W.3d 163 (Tex. App.—Austin 2001, no pet.), subarticle (a)(2)(B) stated:

       [T]he person has been released and the charge, if any, has not resulted in a final
       conviction and is no longer pending and there was no court ordered community
       supervision under Article 42.12 of this code.

Act of May 30, 1999, 76th Leg., R.S., ch. 1236, § 1, 1999 Tex. Gen. Laws 4279, 4279-80.

                                                  9
hand, the Department argued that Borhani was ineligible to receive expunction because the offense

he sought to expunge resulted in a final conviction of a class C misdemeanor. Id. Despite our

holding in J.S.H., we agreed and explained, albeit in dicta, that Borhani would not be entitled to

expunction if, in fact, he received a final conviction on the reduced charges. Id. (citing Rodriguez

v. State, 224 S.W.3d 783, 785 (Tex. App.—Eastland 2007, no pet.)).

                Subsequently, in S.P.S. v. State, No. 03-09-00151-CV, 2010 WL 668884, at *1

(Tex. App.—Austin Feb. 26, 2010, no pet.) (mem. op.), this Court analyzed whether a petitioner had

demonstrated he was entitled to expunction of a burglary charge, even though the burglary charge

had been dismissed in exchange for a guilty plea on a charge of criminal mischief. Id. at *3.

Although we did not analyze the phrase “resulted in a final conviction,” we appeared to take an

approach consistent with our decision in J.S.H., concluding that the requirements of former

subarticle (a)(2)(B) had been satisfied and that the trial court had abused its discretion in denying

the petition. Id.

                It was against this backdrop of seemingly inconsistent statements and decisions that

this Court decided M.M. in 2011. See generally 354 S.W.3d at 923-29. Although our resolution of

M.M. did not rest on the same statutory provision as in this case and thus does not directly control

the statutory construction issue presented, we find much of the Court’s reasoning in M.M. to be

equally applicable and instructive. Moreover, both before and after our decision in J.S.H., our sister

courts of appeals have unanimously concluded, under circumstances similar to those presented

in this case, that expunction is unavailable. See, e.g., In re O.R.T., 414 S.W.3d 330, 335 (Tex.

App.—El Paso 2013, no pet.) (“The language of [former article 55.01(a)(2)(B)] does not require that



                                                 10
a final conviction be the result of the particular unadjudicated offense that a petitioner is requesting

be expunged . . . .”); Texas Dep’t of Pub. Safety v. Dicken, 415 S.W.3d 476, 480 (Tex. App.—San

Antonio 2013, no pet.) (concluding that expunction of felony possession charge was not available

under current version of article 55.01 where felony possession charge “was taken into consideration”

in DWI plea pursuant to section 12.45 of penal code); Rodriguez, 224 S.W.3d at 785 (concluding

that petitioner failed to prove that charge did not result in final conviction [under former article

55.01(a)(2)(B)] when, pursuant to plea agreement, petitioner pleaded guilty to lesser offense and was

convicted of that offense); Texas Dep’t of Pub. Safety v. Aytonk, 5 S.W.3d 787, 788 (Tex. App.—San

Antonio 1999, no pet.) (concluding that petitioner was ineligible for expunction of arrest records

where dismissal of charge was obtained in exchange for plea of no contest to lesser charge); see also

Ex parte M.G., No. 10-13-00021-CV, 2013 WL 3972225, at *2 (Tex. App.—Waco Aug. 1, 2013,

no pet.) (mem. op.) (concluding that petitioner failed to prove entitlement to expunction when

he pleaded guilty to a lesser charge in exchange for dismissal). In light of these developments,

including our en banc decision in M.M., we now reconsider our prior interpretation of the phrase

“the charge, if any, has not resulted in a final conviction” in J.S.H. and S.P.S.

                In construing subarticle (a)(2), we start by noting that the introductory language

found in the current version of subarticle (a) states (as it did in former article 55.01) that a person

is entitled, upon demonstrating that certain conditions have been satisfied, “to have all records and

files relating to the arrest expunged.” Tex. Code Crim. Proc. art. 55.01(a) (emphasis added); see

also former Tex. Code Crim. Proc. art. 55.01(a); M.M., 354 S.W.3d at 927. Further, nothing in

subarticle (a)(2) suggests that a petitioner seeking expunction is required to prove that the “charge,



                                                  11
if any, has not resulted in a final conviction” of that particular charge. See, e.g., In re O.R.T., 414
S.W.3d at 335. Viewing the statute as a whole and keeping in mind its general purpose of permitting

the expunction of wrongful arrests, we conclude that a person is not entitled to have any arrest

records arising from a multi-charge arrest expunged under article 55.01(a)(2) when (1) one or

more charges result in a conviction (for that particular charge) and (2) any remaining charge is

dismissed, but that dismissal results in a final conviction of any charge arising from the same arrest.3

See In re A.G., 417 S.W.3d 652, 655 (Tex. App.—El Paso 2013, no pet.) (reversing trial court’s

grant of expunction of DWI charge, concluding that petitioner failed to show that charge had not

resulted in final conviction under current version of article 55.01 because petitioner pleaded guilty

to reckless driving).

                We recognize that in 2011 the legislature amended article 55.01and substituted the

word “the” for the word “any.” More specifically, article 55.01(a)(2) currently requires that (1) the

person has been released; (2) the charge, if any, has not resulted in a final conviction; (3) the charge,

if any, is no longer pending; and (4) “there was no court-ordered community supervision under

article 42.12 [of the Texas Code of Criminal Procedure] for the offense, unless the offense is a Class C

misdemeanor.” Tex. Code Crim. Proc. art. 55.01(a)(2) (emphasis added). In contrast, former article

55.01(a)(2)(B) required, with respect to element 4, that “there was no court-ordered community



        3
          Under the circumstances presented in this case, we need not decide whether subarticle
(a)(2) as a whole is “charge-based”—that is, whether subarticle (a)(2) generally permits the
expunction of records related to individual charges. For example, we need not decide whether a
petitioner may expunge records related to a single charge arising from a multi-charge arrest when
the charge for which expungement is sought is wholly unrelated to any final conviction arising from
the arrest. Instead, we hold that under the circumstances presented in this case and the plain
language of subarticle (a)(2), G.B.E. is not entitled to expunge any records related to his arrest.

                                                   12
supervision under article 42.12 for any offense other than a Class C misdemeanor.” Former Tex.

Code Crim. Proc. 55.01(a)(2)(B). G.B.E. argues that in making this substitution in wording the

legislature intended to clarify that courts should focus on the disposition of the charge that the

petitioner seeks to expunge. However, the requirement to show that “there was no court-ordered

community supervision under Article 42.12 for the offense” is separate from the requirement to show

that “the charge, if any, has not resulted in a final conviction.” Thus, even assuming this substitution

in wording calls for a charge-based approach to expunction under subarticle (a)(2), as G.B.E. has

argued, it does not change the plain language of article 55.01 and its requirement that the charge “has

not resulted in a final conviction.”

                Interpreting the phrase in the manner proposed by G.B.E. would require us to add

language to subarticle(a)(2) that was omitted by the legislature; nothing in the remainder of the

statute compels such a result. In re M.N., 262 S.W.3d 799, 802 (Tex. 2008) (explaining that courts

must presume legislature “included each word in the statute for a purpose” and that “words not

included were purposefully omitted”). To the extent our construction of article 55.01 in this case

conflicts with our prior analyses in J.S.H. and in S.P.S., we decline to follow our prior opinions

and instead join our sister courts of appeals, which have analyzed the phrase “results in a final

conviction” in the context of multi-charge arrests and unanimously concluded, under similar

circumstances, that expungement is unavailable. See, e.g., In re O.R.T., 414 S.W.3d at 335.

                Here, the Department filed a general denial in response to G.B.E.’s verified petition

and, as a consequence, put the matters in the petition at issue and G.B.E’s allegations subject to

proof. Texas Dep’t of Pub. Safety v. Claudio, 133 S.W.3d 630, 632-33 (Tex. App.—Corpus Christi

2002, no pet.); Borhani, 2008 WL 4482676, at *4 (“The allegations alone in a verified petition, after

                                                  13
being put in issue by a general denial, do not constitute proof of those allegations.”). At the hearing

on his petition, G.B.E. testified that the DWI charge against him was dismissed when he agreed to

plead no contest to a charge of reckless driving and that he was ultimately convicted of that charge.

Consistent with this testimony, the trial court’s order dismissing the DWI charge against G.B.E. states

that the charge was dismissed because the “case [was] re-filed”; G.B.E.’s judgment of conviction

for reckless driving states that G.B.E. “entered his plea pursuant to a plea bargain with the State.”

Thus, the undisputed evidence shows that the DWI charge against G.B.E., though dismissed, resulted

in a final conviction for reckless driving. Consequently, we conclude that G.B.E. has failed to prove,

as a matter of law, that his DWI charge did not result in a final conviction, an essential element of

his claim for expunction.4 Accordingly, the trial court abused its discretion in expunging records

and files related to G.B.E.’s DWI charge. We sustain the Department’s issue on appeal.


                                          CONCLUSION

                We reverse the trial court’s judgment and render judgment that G.B.E.’s petition for

expunction is denied. Further, pursuant to the Department’s prayer for relief, we order that all

relevant documents that have been turned over to the district court, or to G.B.E. or his counsel, be

returned to the submitting agencies. See Ex parte Elliot, 815 S.W.2d 251, 252 (Tex. 1991) (reversal

of expunction applies to all respondents in trial court, even if they did not participate in appeal).


       4
           In the alternative, G.B.E. argues that the disposition of the reckless driving charge is
irrelevant because it did not arise from the same arrest as the DWI charge. However, G.B.E. does
not dispute that the reckless driving and DWI charges arose out of the same conduct. Instead, G.B.E.
argues that the charge for reckless driving was filed in a separate cause number after the filing of the
DWI charge and, because the arrest for reckless driving could not have occurred until the reckless
driving charges were filed, the arrests did not occur on the same day. Although the offenses were
filed in separate cause numbers on different days, we disagree that this necessarily means that the
charges “constituted separate arrests.”

                                                  14
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Jones, Justices Puryear, Pemberton, Rose, Goodwin and Field

Reversed and Rendered

Filed March 20, 2014




                                             15